            Case 2:19-cv-00754-RJC Document 20 Filed 08/26/19 Page 1 of 9




                          UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF PENNSYLVANIA


CAMBRIDGE RETIREMENT SYSTEM, on )              Civ. Action No. 2:19-cv-00754-MPK
Behalf of Itself and All Others Similarly  )
Situated,                                  )   CLASS ACTION
                                           )
                               Plaintiff,  )   MEMORANDUM OF LAW IN SUPPORT
                                           )   OF THE TEAMSTERS LOCAL 710
       vs.                                 )   PENSION FUND’S MOTION FOR
                                           )   APPOINTMENT AS LEAD PLAINTIFF
EQT CORPORATION, et al.,                   )   AND APPROVAL OF SELECTION OF
                                           )   LEAD COUNSEL
                               Defendants.
                                           )
                                           )




4842-4997-7250.v1
            Case 2:19-cv-00754-RJC Document 20 Filed 08/26/19 Page 2 of 9




I.       INTRODUCTION

         This securities class action lawsuit was filed on June 25, 2019, under §§10(b) and 20(a) of

the Securities Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5 on behalf of : (1) all

investors who purchased the common stock of EQT Corporation (“EQT” or the “Company”)

between June 19, 2017 and October 24, 2018, inclusive (the “Class Period”); and (2) shareholders of

EQT and Rice Energy Inc. (“Rice”) who held EQT or Rice shares as of the record dates of

September 25, 2017, and September 21, 2017, respectively, and were entitled to vote at an EQT or

Rice special meeting on November 9, 2017 with respect to EQT’s acquisition of Rice, which closed

on November 13, 2017 (the “Acquisition”). The suit was also filed under §§11, 12(a)(2), and 15 of

the Securities Act of 1933 (the “Securities Act”) on behalf of all persons who purchased or otherwise

acquired EQT common stock in exchange for their shares of Rice common stock in the Acquisition.

         In securities class actions, the Private Securities Litigation Reform Act of 1995 (”PSLRA”)

governs the appointment of a lead plaintiff and lead counsel. The PSLRA states that the Court “shall

appoint the most adequate plaintiff as lead plaintiff.” 15 U.S.C. §§78u-4(a)(3)(B)(ii); 77z-

1(a)(3)(B)(ii). 1 Teamsters Local 710 Pension Fund (the “Pension Fund”) should be appointed as

lead plaintiff because it: (1) timely filed this motion; (2) has the largest financial interest in the

outcome of this litigation; and (3) will typically and adequately represent the class’s interests. See

15 U.S.C. §78u-4(a)(3)(B)(iii). In addition, the Pension Fund’s selection of Robbins Geller Rudman

& Dowd LLP as Lead Counsel for the putative class is reasonable and should be approved. See 15

U.S.C. §78u-4(a)(3)(B)(v).
II.      STATEMENT OF FACTS

         The Complaint alleges that EQT, a natural gas production company with primary operations

in the Appalachian Basin and throughout Pennsylvania, West Virginia, and Ohio, announced on June

19, 2017, that it had agreed to acquire Rice Energy, Inc., a rival gas producer, in a transaction that

valued Rice at $6.7 billion. Under the terms of the agreement, Rice shareholders would receive 0.37

1
        The PSLRA’s provision under the Exchange Act are found at 15 U.S.C. §78u-4, and under
the Securities Act at 15 U.S.C. §77z-1. Because the provisions under each are identical, and for ease
of reference, this memorandum will cite to the provisions under the Exchange Act.

                                                -1-
4842-4997-7250.v1
            Case 2:19-cv-00754-RJC Document 20 Filed 08/26/19 Page 3 of 9




shares of EQT common stock and $5.30 per share in cash for each share of Rice stock they owned,

for total consideration of $5.4 billion in EQT stock and $1.3 billion in cash. In connection with the

Acquisition, defendants filed a combined registration statement on Form S-4, a prospectus, and a

joint proxy statement (together, the “Registration Statement”) with the SEC, which the SEC declared

effective on October 12, 2017.

         The Complaint alleges that defendants falsely stated, among other things, that the Acquisition

would yield billions of dollars in synergies based on purported operational benefits. Specifically, on

June 19, 2017, when defendants announced the Acquisition, they represented that because Rice had

an acreage footprint largely contiguous to EQT’s existing acreage, the Acquisition would allow EQT

to achieve “a 50% increase in average lateral [drilling] lengths” (as opposed to more traditional

vertical well drilling). ECF No. at ¶3. EQT claimed that, as a result, the Acquisition would result in

$2.5 billion in synergies, including $100 million in cost savings in 2018 alone. In November 2017,

the Company continued to tout the “significant operational synergies” of the Acquisition. As a result

of defendants’ misrepresentations, EQT shares traded at artificially inflated prices throughout the

Class Period, with its stock price reaching a high of more than $67 per share. 2

         On March 15, 2018, just five months after the Acquisition closed, EQT announced the

sudden and unexpected resignation of its CEO. Then on October 25, 2018, the Company reported

poor third-quarter financial results, which it said were caused by an increase in total costs, and
disclosed that its estimated capital expenditures for well development in 2018 would increase by

$300 million. As a result, the Company announced it was reducing its full-year forecast for 2018.

These disclosures caused the price of EQT shares to decline by 13%, dropping from a close of

$40.46 per share on October 24, 2018 to $35.34 per share on October 25, 2018.




2
       Share prices are not adjusted for the effects of the subsequent spin-off of 80% of EQT’s
midstream business to EQT’s shareholders on November 13, 2018.

                                                 -2-
4842-4997-7250.v1
            Case 2:19-cv-00754-RJC Document 20 Filed 08/26/19 Page 4 of 9




III.     ARGUMENT

         A.         The Pension Fund Should Be Appointed Lead Plaintiff

         The PSLRA’s procedure for the appointment of a lead plaintiff begins by requiring notice to

be published regarding the pendency of the action in a widely circulated national business-oriented

publication or wire service not later than 20 days after filing of the complaint. 15 U.S.C. §78u-

4(a)(3)(A)(i). Next, the PSLRA provides that the Court shall adopt a presumption that the most

adequate plaintiff is the person that –
         aa) has either filed the complaint or made a motion in response to a notice . . .;

         (bb) in the determination of the court, has the largest financial interest in the relief
         sought by the class; and

         (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
         Procedure.

15 U.S.C. §78u-4(a)(3)(B)(iii); see also In re Cendant Corp. Litig., 264 F.3d 201 (3d Cir. 2001).

The Pension Fund meets each of these requirements and should be appointed Lead Plaintiff.

                    1.    The Pension Fund’s Motion Is Timely

         On June 25, 2019, the requisite statutory notice was published on PRNewswire, advising

class members of, among other things, their right to make a motion to be appointed as lead plaintiff

60 days from June 25, 2019, or by August 24, 2019. See Declaration of Alfred G. Yates, Jr. in

Support of the Teamsters Local 710 Pension Fund’s Motion for Appointment as Lead Plaintiff and

Approval of Selection of Lead Counsel (“Yates Decl.”), Ex. A. August 24, 2019, was a Saturday;

thus, pursuant to Fed. R. Civ. P. 6(a)(1)(C), the “next day that is not a Saturday, Sunday, or legal

holiday,” is August 26, 2019. By filing a motion by the statutory deadline, the Pension Fund has
satisfied the first statutory requirement for appointment as Lead Plaintiff.
                    2.    The Pension Fund Possesses the Largest Financial Interest

         During the Class Period, the Pension Fund purchased 46,059 shares of EQT common stock,

and suffered approximately $464,000 in losses. See Yates Decl., Exs. B, C. To the best of its

counsel’s knowledge, no plaintiff claims a larger financial interest than the Pension Fund.


                                                  -3-
4842-4997-7250.v1
            Case 2:19-cv-00754-RJC Document 20 Filed 08/26/19 Page 5 of 9




                    3.   The Pension Fund Meets Rule 23’s Requirements

         In addition to possessing a significant financial interest, a lead plaintiff must also “otherwise

satisf[y] the requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15 U.S.C. §78u-

4(a)(3)(B)(iii)(I)(cc). Rule 23 requires that “the claims or defenses of the representative parties are

typical of the claims or defenses of the class; and [that] the representative parties will fairly and

adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(3)-(4); Cendant, 264 F.3d at 263

(inquiry “should be confined to determining whether the movant has made a prima facie showing of

typicality and adequacy”).

         When making the typicality determination, the court “should consider whether the

circumstances of the movant with the largest losses ‘are markedly different or the legal theory upon

which the claims [of that movant] are based differ[] from that upon which the claims of other class

members will perforce be based.’” Cendant, 264 F.3d at 265 (alteration in original) (citation

omitted). And, in “assessing whether the movant satisfies Rule 23’s adequacy requirement, courts

should consider whether it ‘has the ability and incentive to represent the claims of the class

vigorously, [whether it] has obtained adequate counsel, and [whether] there is [a] conflict between

[the movant’s] claims and those asserted on behalf of the class.’” Id. (alteration in original) (citation

omitted).

         The Pension Fund purchased EQT stock in reliance on defendants’ allegedly materially false

and misleading statements and omissions and suffered damages because the stock was artificially

inflated. See Yates Decl., Exs. B, C. The Pension Fund is unaware of any conflict between it and

the putative class members. Finally, the Pension Fund has retained Robbins Geller as counsel, a law

firm with vast experience prosecuting securities class actions. See id., Ex. D. Because the Pension

Fund filed a timely motion, has the largest financial interest in the relief sought by the class, and is

typical and adequate of the putative class, the Court should adopt the presumption that they are the

presumptive lead plaintiff.




                                                   -4-
4842-4997-7250.v1
            Case 2:19-cv-00754-RJC Document 20 Filed 08/26/19 Page 6 of 9




                    4.   The Pension Fund’s Selection of Counsel Should Be Approved

         The PSLRA vests authority in the lead plaintiff to select and retain lead counsel, subject to

this Court’s approval. See 15 U.S.C. §78u-4(a)(3)(B)(v). Here, the Pension Fund has selected

Robbins Geller, a 200-attorney firm with offices nationwide, which regularly practices complex

securities litigation, and has recovered tens of billions of dollars on behalf of injured investors in

securities class actions like this. Id. The Firm’s recoveries on behalf of shareholder classes include

some of the largest in history, including $7.2 billion recovered in In re Enron Corp., Sec. Litig., No.

4:01-cv-03624 (S.D. Tex.) (the largest securities class action recovery ever) and $1.575 billion

recovered in Lawrence E. Jaffe Pension Plan v. Household Int’l, Inc., No. 1:02-cv-05893 (N.D. Ill.)

(the largest securities class action recovery following a trial). Id. With hundreds of highly skilled

attorneys and legal professionals, including forensic accountants, economists, damage analysts,

investigators, and paralegals, Robbins Geller provides high quality attention and professionalism to

each case and client. District courts throughout the country have recognized Robbins Geller’s

experience in litigating complex securities class actions and appointed Robbins Geller attorneys to

lead roles in landmark complex class action securities cases such as this. See Yates Decl., Ex. D.

The Pension Fund’s selection of Robbins Geller is reasonable and should be approved.
IV.      CONCLUSION

         The Pension Fund satisfies each of the PSLRA’s requirements for appointment as Lead

Plaintiff. As such, the Pension Fund should be appointed Lead Plaintiff and its selection of Lead

Counsel should be approved.
                                                 Respectfully submitted,

                                                 LAW OFFICE OF ALFRED G.
                                                  YATES, JR., P.C.
                                                 ALFRED G. YATES, JR. (PA 17419)


                                                               s/ Alfred G. Yates, Jr.
                                                              ALFRED G. YATES, JR.




                                                 -5-
4842-4997-7250.v1
            Case 2:19-cv-00754-RJC Document 20 Filed 08/26/19 Page 7 of 9




                                         300 Mt. Lebanon Blvd., Suite 206-B
                                         Pittsburgh, PA 15234
                                         Telephone: 412/391-5164
                                         412/471-1033 (fax)
                                         yateslaw@aol.com

                                         Local Counsel

                                         ROBBINS GELLER RUDMAN
                                            & DOWD LLP
                                         TRICIA L. McCORMICK
                                         JUAN CARLOS SANCHEZ
                                         655 West Broadway, Suite 1900
                                         San Diego, CA 92101
                                         Telephone: 619/231-1058
                                         619/231-7423 (fax)
                                         triciam@rgrdlaw.com
                                         jsanchez@rgrdlaw.com

                                         [Proposed] Lead Counsel for [Proposed] Lead
                                         Plaintiff




                                        -6-
4842-4997-7250.v1
            Case 2:19-cv-00754-RJC Document 20 Filed 08/26/19 Page 8 of 9




                                   CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on August 26, 2019, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.
                                                     s/ Alfred G. Yates, Jr.
                                                     ALFRED G. YATES, JR.

                                                     LAW OFFICE OF ALFRED G.
                                                             YATES, JR., P.C.
                                                     300 Mt. Lebanon Blvd., Suite 206-B
                                                     Pittsburgh, PA 15234
                                                     Telephone: 412/391-5164
                                                     412/471-1033 (fax)

                                                     E-mail: yateslaw@aol.com




4842-4997-7250.v1
8/26/2019               Case 2:19-cv-00754-RJC Document  20- PAFiled
                                                    CM/ECF           08/26/19 Page 9 of 9
                                                               Western-

Mailing Information for a Case 2:19-cv-00754-MPK CAMBRIDGE RETIREMENT
SYSTEM v. EQT CORPORATION et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

       Thomas L. Allen
       tallen@reedsmith.com,sgardner@reedsmith.com,reed-smith-2312@ecf.pacerpro.com,ecf-5be74422dd68@ecf.pacerpro.com

       M J Burkardt
       jburkardt@wbklegal.com,mmacphail@wbklegal.com

       Vincent A. Coppola
       vcoppola@pribanic.com,gregory@pribanic.com

       Brian T. Phelps
       bphelps@reedsmith.com,aimblum@reedsmith.com

       James L. Rockney
       jrockney@reedsmith.com,reed-smith-2312@ecf.pacerpro.com,james-rockney-6732@ecf.pacerpro.com

       Steven A. Schwartz
       steveschwartz@chimicles.com,karenlwright@chimicles.com

       Benjamin J. Sweet
       ben@sweetlawpc.com,marisol@nshmlaw.com,lindsey@nshmlaw.com,alison@nshmlaw.com,holly@nshmlaw.com,jonathan@nshmlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You
may wish to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

   (No manual recipients)




https://ecf.pawd.uscourts.gov/cgi-bin/MailList.pl?273393278410429-L_1_0-1                                                                         1/1
